DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 112 rejections to claims 6-9, 15-18 are withdrawn in view of the amendments thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 10,879,149 – hereinafter, “Lin”).
With respect to claim 1, Lin teaches (In Fig 1) a fastening device, comprising: a fixing nut (3); and a fixing base, wherein the fixing base comprises: a base plate (No element number but element at the end of the line for element 22 in Fig 1); an anti-falling wall (26) formed on the base plate (See Fig 1); a door piece (No element number but portion of 26 which is below the cutout portion in 26) formed on the base plate; and an anti-tilt arm (27), opposite to the door piece (See Fig 1), formed (indirectly) on the base plate, wherein the anti-falling wall, the door piece and the anti-tilt arm form an accommodation space, and the fixing nut is rotatably disposed in the accommodation space (See Fig 2, see also Col. 6, ll. 14-16), wherein the anti-falling wall is higher than the door piece (See Fig A below).  Lin fails to specifically teach or suggest wherein the anti-tilt arm is higher than the anti-falling wall.  However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device1.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top of the anti-tilt arm be extended upward and thus be higher than the anti-falling wall since doing so would allow the anti-tilt arm to have additional material added to a top portion thereof thus making it more rigid and less prone to failure.



    PNG
    media_image1.png
    324
    343
    media_image1.png
    Greyscale

With respect to claim 4, Lin further teaches that the anti-tilt arm (27) comprises a first flange protruding toward the fixing nut (See Fig 1 where the arm (27) appears to be a protruding piece into the cavity which, when the fixing nut is placed in the cavity, the flange will protrude toward the fixing nut).
With respect to claim 5, Lin further teaches that the anti-falling wall (26) comprises a second flange (27) protruding toward the fixing nut (See Fig 1 where the flange (27) on the anti-falling wall (26) protrudes toward the fixing nut when the fixing nut is in the cavity).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee et al. (US 7,110,261 – hereinafter, “Lee”).
With respect to claim 2, Lin as understood by Gardner teaches the limitations of claim 1 as per above and further teaches that the fixing base further comprises a claw (24) formed on a surface, opposite to the anti-tilt arm, of the base plate (See Fig 1) but fails to specifically teach or suggest that the claw is elastic.  Lee, however, teaches an elastic claw (15) on a fastening device (10, Col. 2, ll. 55-60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Lin, such that the claw of Lin is elastic, as taught by Lee, since doing so would allow for the claw of Lin to be flexible to a degree thus reducing the chance that it is broken off.

Claims 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
With respect to claim 3, Lin as understood by Gardner teaches the limitations of claim 1 as per above and further teaches at least one fixing hook (41) movably mounted on the fixing base but fails to specifically teach or suggest that the fixing hook is made of metal.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination2.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixing hook of 
With respect to claims 6-8, Lin as understood by Gardner teaches the limitations of claim 5 as per above, but Lin fails to teach or suggest the limitations of claims 6-8.  However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device3.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an anti-tilt arm height of the anti-tilt arm is equal to 50% to 80% of a nut height of the fixing nut (Cl. 6), have an anti-falling wall height of the anti-falling wall equal to 30% to 50% of the nut height of the fixing nut (Cl. 7), and have a door piece height of the door piece equal to 20% to 35% of the nut height of the fixing nut (Cl. 8) since doing so would allow for the fixing base to be of appreciable enough material to accommodate the fixing nut.
With respect to claim 9, Lin as understood by Gardner teaches the limitations of claim 8, and Lin further teaches an anti-drop flange (Another restriction portion 27 on the anti-falling wall) as well as a flange (32) on the fixing nut.  Lin fails to specifically teach or suggest a height difference between the anti-drop flange bottom height of the anti-falling wall and the door piece height is smaller than a flange height of the fixing nut.  However again it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device 3.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height difference between an anti-drop flange bottom height of the anti-falling wall and the door piece height be smaller than a flange height of the fixing nut since doing so would prevent the fixing nut from accidentally falling out of the accommodation space.  

Claims 10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Geng et al. (US 2018/0252483 – hereinafter, “Geng”).
With respect to claim 10, Lin teaches (In Fig 1) a heat dissipation module, comprising: a base board (1); a plurality of heat dissipation fins (15) fixed on the base board; and a plurality of fastening devices (2/3) fixed on the base board, wherein the base board is fixed on a carrier board (Not labeled but shown in Fig 4) with a plurality of fixing screws (Not labeled but shown in Fig 4), wherein each of the fastening devices, comprising: a fixing nut (3); and a fixing base (2), wherein the fixing base comprises: a base plate (No element number but element at the end of the line for element 22 in Fig 1); an anti-falling wall (26) formed on the base plate (See Fig 1); a door piece (No element number but portion of 26 which is below the cutout portion in 26) formed on the base plate; and an anti-tilt arm (27), opposite to the door piece (See Fig 1), formed (indirectly) on the base plate, wherein the anti-falling wall, the door piece and the anti-tilt arm form an accommodation space, and the fixing nut is rotatably disposed in the accommodation space (See Fig 2, see also Col. 6, ll. 14-16) wherein the anti-falling wall 
With respect to the limitations that the anti-tilt arm is higher than the anti-falling wall, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device4.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top of the anti-tilt arm be extended upward and thus be higher than the anti-falling wall since doing so would allow the anti-tilt arm to have additional material added to a top portion thereof thus making it more rigid and less prone to failure.
Garner teaches the limitations of claim 10 as per above and Lin further teaches at least one fixing hook (41) movably mounted on the fixing base but fails to specifically teach or suggest that the fixing hook is made of metal.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination2.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixing hook of Lin be made of metal since doing so would provide for a robust, light weight, easy to manufacture fixing hook.
With respect to claim 13, Lin further teaches that the anti-tilt arm (27) comprises a first flange protruding toward the fixing nut (See Fig 1 where the arm (27) appears to be a protruding piece into the cavity which, when the fixing nut is placed in the cavity, the flange will protrude toward the fixing nut).
With respect to claim 14, Lin further teaches that the anti-falling wall (26) comprises a second flange (27) protruding toward the fixing nut (See Fig 1 where the flange (27) on the anti-falling wall (26) protrudes toward the fixing nut when the fixing nut is in the cavity).
With respect to claims 15-17, Lin as modified by Geng and as understood by Gardner teaches the limitations of claim 14 as per above but fails to teach or suggest the limitations of claims 15-17.  However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably 3.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an anti-tilt arm height of the anti-tilt arm equal to 50% to 80% of a nut height of the fixing nut (Cl. 15), have an anti-falling wall height of the anti- falling wall equal to 30% to 50% of the nut height of the fixing nut (Cl. 16), and have a door piece height of the door piece equal to 20% to 35% of the nut height of the fixing nut (Cl. 17) since doing so would allow for the fixing base to be of appreciable enough material to accommodate the fixing nut.
With respect to claim 18, Lin as modified by Geng and as understood by Gardner teaches the limitations of claim 17, and Lin further teaches an anti-drop flange (Another restriction portion 27 on the anti-falling wall) as well as a flange (32) on the fixing nut (3).  Lin as modified fails to specifically teach or suggest a height difference between the anti-drop flange bottom height of the anti-falling wall and the door piece height is smaller than a flange height of the fixing nut.  However again it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device3.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height difference between an anti-drop flange bottom height of the anti-falling wall and the door piece height be smaller than a flange height of the fixing nut since doing so would prevent the fixing nut from accidentally falling out of the accommodation space.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Geng and further in view of Lee et al. (US 7,110,261 – hereinafter, “Lee”).
With respect to claim 11, Lin as modified by Geng and as understood by Gardner teaches the limitations of claim 10 as per above and Lin further teaches that the fixing base further comprises a claw (24) formed on a surface, opposite to the anti-tilt arm, of the base plate (See Fig 1) but fails to specifically teach or suggest that the claw is elastic.  Lee, however, teaches an elastic claw (15) on a fastening device (10, Col. 2, ll. 55-60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Lin, such that the claw of Lin is elastic, as taught by Lee, since doing so would allow for the claw of Lin to be flexible to a degree thus reducing the chance that it is broken off.

Response to Arguments
With respect to the Applicants’ remarks to claims 1, 4-5 that, “Lin at least fails to teach or suggest that the foregoing claimed features of amended claim 1. Accordingly, amended claim 1 cannot be anticipated by Lin. Therefore, claim 1 is allowable over the cited references. In addition, claims 4-5, depending on claim 1 and adding further limitations thereto, are also allowable over the cited reference. 
In view of the foregoing amendments and remarks, it is respectfully submitted that the prior art utilized by the Examiner fails to teach or suggest all the features of independent claim 1 and its dependent claims. Reconsideration and withdrawal of the 35 USC 102 rejection(s) are respectfully requested.” (Present remarks page 6) the Gardner.  Indeed, the requirement that the anti-tilt arm is higher than the anti-falling wall is merely a recitation of relative dimension of this portion of the fastening device and thus believed to be obvious in view of Gardner.  Thus, while claim 1 is no longer anticipated by Lin alone, said claim is believed to be obvious.  
With respect to the Applicants’ remarks to claim 10 that, “The restriction section 27 of Lin cannot locate opposite to the door piece” and “Accordingly, Lin at least fails to teach or suggest that the anti-tilt arm is located opposite to the door piece” (Present remarks pages 7-8) the Examiner respectfully disagrees.  As per Fig B below, the anti-tilt arm is believed to be shown to be opposite to the door piece.  

    PNG
    media_image2.png
    448
    489
    media_image2.png
    Greyscale

(Present remarks 8) the Examiner respectfully notes that Lin is believed to teach that the anti-falling wall is higher than the door piece (See Fig A above) but not believed to teach that the anti-tilt arm is higher than the anti-falling wall.  However, these limitations are believed to be obvious in view of Lin as understood by Gardner.  Indeed, the requirement that the anti-tilt arm is higher than the anti-falling wall is merely a recitation of relative dimension of this portion of the fastening device and thus believed to be obvious in view of Gardner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
        2 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        3 In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
        4 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)